Joshua Eddy and others, inhabitants of the town of Middle-borough, petitioned that Perez Thomas, returned a member from that town, might be excluded from his seat, on account of his political character and conduct, alleging him to have been friendly to Shays’s proceedings against the government.1
The petition was presented at the June session and referred to a committee, who reported an order for the hearing of the case, on the first Tuesday of the next session of the general court, which was agreed to.2
At the next session, Eddy, in behalf of the petitioners, petitioned for leave to withdraw their petition, which was granted.3

 8 J. H. 68.


 Same, 107.


 Same, 227.